--------------------------------------------------------------------------------

Exhibit 10.1 News Release
 


Fuego Entertainment Announces the Acquisition of Vision Sports Entertainment
Network with 24 Affiliate Stations Reaching 14 Million US Households 


MIAMI, FL. November 20 -- Fuego Entertainment, Inc. (OTC Bulletin Board: FUGO)
today announces that it has acquired Vision Sports Entertainment Network
(VSEN-TV), broadcasting on 24 affiliate stations and reaching over 14 million US
households. Based in Burbank, VSEN-TV will relocate to Las Vegas, NV, and its
founder, Rod Myers, will remain President of this wholly-owned subsidiary of
Fuego Entertainment under a three-year employment agreement. Financial terms of
the acquisition were not disclosed.


“We are very excited to penetrate so many markets with this acquisition and go
on-the-air with 24-hour broadcasting. While VSEN-TV is broadcasting in English,
we hope to utilize some of the content for FuegoTV’s Spanish-speaking viewers as
well,” stated Hugo Cancio, CEO of Fuego Entertainment. “Our sales and management
teams are working to promote VSEN-TV with national advertisers and we are
committed to developing its infrastructure internally and through future
acquisitions.”


The Arena2 Football League, World Dirt Racing League, IBL Basketball, and
Freestyle Fighting are leading programs on VSEN-TV. Also showing extreme sports,
movies, talk shows, and gambling events, VSEN-TV provides an attractive
advertising platform for media buyers on local and national levels.


“Having launched VSEN-TV in July 2006, the network has been successful in
collaborating with various programming suppliers and television broadcasters,”
said Rod Myers, President of VSEN-TV and General Manager of FuegoTV’s channel 28
in Las Vegas, NV. “Our current partners and sponsors, together with Fuego
Entertainment’s leadership, will increase our brand awareness to sporting
enthusiasts and continue our expansion onto additional stations.”


VSEN-TV is currently broadcasting in Wichita, Hartford, Fresno, Sacramento,
Louisville, Biloxi, Dayton, Houston, Mobile, Buffalo, Springfield (MA), Little
Rock, the US Virgin Islands, and other markets.


About Vision Sports Entertainment Network


Vision Sports Entertainment Network is a television broadcasting company with 24
affiliate stations reaching 14 million US households. Primarily distributing
sports programming, VSEN-TV’s headquarters is located in Burbank, California.
For more information, please visit VSEN-TV’s website at http://www.vsentv.com.


About Fuego Entertainment, Inc.


With stations in Las Vegas and Puerto Rico, Fuego Entertainment, Inc. is a media
and entertainment company primarily engaged in the television broadcasting of
Spanish-speaking programming on its US television network, FuegoTV.
Additionally, the Company is broadcasting Vision Sports Entertainment Network on
24 stations across the US and US Virgin Islands. The Company also produces
filmed content and manages a music record label, Fuego Entertainment Music
International (FEMI), with seven Latin artists. For more information, please
visit Fuego’s website at http://www.fuegoentertainment.net.


This press release contains statements, which may constitute forward-looking
statements within the meaning of the Securities Act of 1933 and the Securities
Exchange Act of 1934, as amended by the Private Securities Litigation Reform Act
of 1995. Those statements include statements regarding the intent, belief, or
current expectations of Fuego Entertainment, Inc., members of their management,
and assumptions on which such statements are based. Prospective investors are
cautioned that any such forward-looking statements are not guarantees of future
performance and involve risks and uncertainties, and that actual results may
differ materially from those contemplated by such forward-looking statements.


CONTACT: Fuego Entertainment, Inc., Dan York, Investor Relations, 214 675-2531,
ir@fuegoentertainment.net